17 So. 3d 362 (2009)
STATE ex rel. Bela ANDRASI
v.
STATE of Louisiana.
No. 2009-KH-1710.
Supreme Court of Louisiana.
July 28, 2009.
Relator represents that the district court has failed to act timely on a motion to quash filed on or about April 28, 2009. If relator's representation is correct, the district court is ordered to consider and act on the motion. If relator's representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district court is *363 ordered to provide this Court with a copy of its judgment.